 
logo [logo_16506.jpg]
SCHNITZER STEEL INDUSTRIES, INC.
3200 NW Yeon Avenue   P.O. Box 10047   Portland, Oregon 97296-0047
Phone  (503) 224-9900   Fax  (503) 321-2649 

 
June 29, 2009


Gary A. Schnitzer
50 Normandie Terrace
San Francisco, California 94115


Dear Gary:


On behalf of Schnitzer Steel Industries, Inc. (Company), I am pleased to confirm
the terms of your return to employment with the Company.   The following are the
particulars regarding the position you are being offered:


Position:
 
 
Executive Vice President, Business Development, subject to approval of the Audit
and Compensation Committees of the Board of Directors.
 
This position is Regular, Part-Time as defined by the Employee Handbook, Section
2.3, and therefore benefit eligible.
 
Position Summary:
 
 
Your role will include the following responsibilities: Identifying and
evaluating M&A opportunities and/or business investment opportunities for the
Company, and leading/assisting as requested in the negotiation of agreements
related to those opportunities.  Additionally, the Chief Executive Officer may
identify other policy development actions, projects or activities for your
personal involvement or leadership responsibility.
 
Primary Work Location:
 
 
Schnitzer Steel Industries, Inc. – Oakland, CA offices
Reporting To:
 
Tamara L. Lundgren, President and Chief Executive Officer, or other designee as
may be assigned in the future
 
Rehire Date:
 
 
June 22, 2009 (“Rehire Date”).  The Consulting Agreement between you and the
Company dated January 5, 2009 shall terminate on the Rehire Date.
 
Compensation:
 
 
$ 9,400 bi-weekly (equivalent of $244,400 annually).
Bonus Eligibility:
 
You are eligible to participate in the Company’s Annual Incentive Compensation
Plan (AICP), which is based on our fiscal year from September 1st to August 31st
provided you worked for the Company a minimum of 90 days prior to the end of the
fiscal year.  Your bonus target is 60%, subject to the AICP Plan, and is based
on Company and individual performance; therefore bonuses are not guaranteed.
 
In your case, you will be an eligible participant based on the period from
September 1, 2008 through December 31, 2008 (“Retirement Date”), and then from
the Rehire Date through the end of the eligible period (your date of termination
or August 31, 2009, whichever is earlier) given that you have

 

--------------------------------------------------------------------------------


Gary A. Schnitzer, Continued
Page 2 of 3
June 29, 2009
 
 
 
satisfied the 90 days of service during the Plan year. Further participation is
subject to the terms and conditions of the AICP Plan.
 
Stock Options:
 
The period within which Employee may exercise any SSI stock options which are
outstanding but unexercised on the Rehire Date is extended to the earlier of (1)
12 months following the date of Employee’s retirement from employment by the
Company following the Rehire Date and (b) the 10th anniversary of the grant date
of the option.  All other provisions of the Company’s 1993 Stock Incentive Plan,
as amended, and the award agreements for the Employee’s options shall continue
and govern the options.
 
Long-Term Incentive Program:
 
As a member of our senior management team, you will be recommended to
participate in the Company’s Long-Term Incentive Program (“LTIP”).  However,
actual participation and award levels are subject to approval by the
Compensation Committee of the Board of Directors, are not automatic in nature
and cannot be guaranteed until approved.  Further, participation is conditioned
upon entering into the Company’s participation agreements that set forth the
rules of the LTIP.
 
Annual Salary Reviews:
 
Normally, annual salary reviews are conducted in the second calendar quarter of
each year.  You will be eligible for a salary review, provided you work a
minimum of one full quarter prior to the review cycle.  Increases, if any, are
based on individual performance and Company financial considerations; therefore
salary increases are not guaranteed.
 
Performance Reviews:
 
Performance reviews are normally conducted at the end of the fiscal year.  At
this time, individual performance and goals from the prior year are reviewed and
new individual goals are developed for the upcoming year.
 
Health, Life, and Disability Benefits:
 
 
You will be eligible for health (including the executive medical plan) and life
insurance benefits as of July 1, 2009. You will be eligible for disability
benefits as of September 1, 2009. You will be provided with further details
regarding insurance coverages and employee premiums.
 
401(k):
 
You will be eligible to participate in the 401(k) plan effective July 1,
2009.  You will be provided with further details regarding plan benefits.
 
Paid Time Off (“PTO”):
 
PTO will accrue as per the timeframes described in the Company’s Human Resource
Policy #525.  Given that you are being rehired within six months of your earlier
retirement, you will retain your original hire date of February 9, 1965. As
such, you will accrue PTO based on your length of service from your original
hire date. As additional consideration, the Company will provide to you a
starting balance of PTO in the amount of 120 hours.
 
SSI SERBP and other retirement benefits:
 
You will continue to be an eligible participant in the Company’s Supplemental
Executive Retirement Bonus Plan. Your benefit under the Company’s SERBP will not
be increased or reduced by virtue of your employment under this agreement, and
the Company will reimburse you,
 

 

--------------------------------------------------------------------------------


Gary A. Schnitzer, Continued
Page 3 of 3
June 29, 2009
 
 
 
on an after-tax basis, for any decrease in the value of any vested benefits to
which you were entitled on the Rehire Date caused by your reemployment by the
Company pursuant to this agreement.
 
Legal Fees:
 
The Company will reimburse you up to $2,500 gross for attorney’s fees in
connection with your independent review of this agreement.

 
We greatly look forward to having you rejoin our Company. However, we recognize
that you retain the option, as does the Company, of ending your employment with
the Company at any time, with or without notice and with or without cause. As
such, your employment with the Company is “at-will” and neither this letter nor
any other oral or written representations may be considered a contract for any
specific period of time.
 
As always, the Company reserves the right to change, alter or eliminate Company
sponsored benefits and/or programs.
 
We hope you find this offer acceptable and we look forward to having you rejoin
our Schnitzer team.  Should you have any questions, please do not hesitate to
contact me.
 
 
Sincerely,
 
 
/s/ Tamara L. Lundgren

--------------------------------------------------------------------------------

Tamara L. Lundgren
President and Chief Executive Officer 
 

 
 
Accepted,
 
 
/s/ Gary A. Schnitzer

--------------------------------------------------------------------------------

Gary A. Schnitzer
Employee 
6/24/09

--------------------------------------------------------------------------------

Date 

 




cc:  Employee File





 
 

--------------------------------------------------------------------------------

 
